 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ELLEN STOHL,                                     No. 2:17-cv-01858-TLN-DB
12                      Plaintiff,
                                                       ORDER GRANTING DEFENDANT’S
13           v.                                        MOTION TO TRANSFER
14    MAGIC MOUNTAIN, LLC, a California
      Limited Liability Company,
15
                        Defendant.
16

17

18

19          This matter is before the Court pursuant to Defendant Magic Mountain, LLC’s

20   (“Defendant”) Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(3), or in the

21   alternative, Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a). (ECF No. 5.) Plaintiff

22   Ellen Stohl (“Plaintiff”) filed an opposition, (ECF No. 7), and Defendant filed a reply, (ECF No.

23   10). For the reasons set forth below, the Court hereby GRANTS Defendant’s Motion to Transfer.

24   (ECF No. 5.)

25   ///

26   ///

27   ///

28   ///
                                                      1
 1           I.       FACTUAL AND PROCEDURAL BACKGROUND

 2           On September 21, 2016, Plaintiff filed a complaint against Defendant alleging violations

 3   of the American with Disabilities Act (“ADA”), as well as related state law violations. (ECF No.

 4   1.) Plaintiff alleges she is a disabled person as defined under both California and federal law, and

 5   has a physical condition that causes her to rely upon a wheelchair or scooter for mobility. (ECF

 6   No. 1 ¶ 8.) Defendant owns and operates Six Flags Magic Mountain (“Park”), an amusement

 7   park located in Valencia, California. (ECF No. 1 ¶ 3.) Plaintiff alleges that on August 5, 2015,

 8   November 24, 2015, and June 16, 2016, she visited the Park and was discriminated against due to

 9   her disability. (ECF No. 1 ¶¶ 9–33.) Specifically, Plaintiff alleges that she faced significant

10   barriers to access due to (1) the Park’s architectural barriers, including excessive slopes, and (2)

11   Defendant’s procedures for mobility impaired patrons, which significantly increase wait times for

12   disabled persons and limit their access to certain Park attractions. (ECF No. ¶¶ 9–33.)

13           Defendant now moves to dismiss Plaintiff’s complaint for improper venue, or in the

14   alternative, transfer the action to the Central District of California pursuant to 28 U.S.C.

15   § 1404(a). Plaintiff is an individual who lives in Northridge, California. (See ECF No. 5-1 ¶ 2;

16   ECF No. 7-1 ¶ 2.) Defendant is a California limited liability company1 organized and existing

17   under the laws of the State of California, with its headquarters located in Valencia, California.

18   (ECF No. 5-2 ¶ 2; ECF No. 10 at 6.) All of the events giving rise to Plaintiff’s claims occurred at

19   the Park, which is located in Valencia, California. (See ECF No. 1 ¶ 9–33.) Further, the vast

20   majority of individuals involved in this case, including Plaintiff herself, work and live in or near
21   Valencia, California where the Park is located. (ECF No. 5-1 ¶ 5.) Likewise, virtually all paper

22   documents and files are located at the Park. (ECF No. 5-1 ¶ 5.)

23           II.      STANDARDS OF LAW

24                    A.       Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(3)

25           A party may move to dismiss an action based on improper venue pursuant to Federal Rule

26   of Civil Procedure (“Rule”) 12(b)(3). Fed. R. Civ. P. 12(b)(3). Once a defendant challenges
27
     1
              Defendant contends that it is both a corporation, (ECF No. 5-2 ¶ 2), and a limited liability company, (ECF
28   No. 10 at 6). However, it appears Defendant is in fact a limited liability company, not a corporation.
                                                                2
 1   venue, the plaintiff bears the burden of demonstrating that the chosen venue is proper. Piedmont

 2   Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). In determining

 3   whether venue is proper, the pleadings need not be accepted as true and the court may consider

 4   facts outside of the pleadings. Doe 1 v. AOL, LLC, 552 F.3d 1077, 1081 (9th Cir. 2009).

 5           Venue in a civil action is proper in:

 6                    (1) a judicial district in which any defendant resides, if all defendants
                     are residents of the State in which the district is located;
 7
                     (2) a judicial district in which a substantial part of the events or
 8                   omissions giving rise to the claim occurred, or a substantial part of
                     the property that is the subject of the action is situated; or
 9
                     (3) if there is no district in which an action may otherwise be brought
10                   as provided in this section, any judicial district in which any
                     defendant is subject to the court’s personal jurisdiction with respect
11                   to such action.
12   28 U.S.C. § 1391(b)(1)–(3). “The first two paragraphs of §1391(b) define the preferred judicial

13   districts for venue in a typical case, [while] the third paragraph provides a fallback option . . . .”

14   Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 56 (2013). When

15   venue is improper, the district court can either dismiss the action, “or if it be in the interest of

16   justice, transfer such case to any district or division in which it could have been brought.” 28

17   U.S.C. § 1406(a). “A determination of improper venue does not go to the merits of the case and

18   therefore [dismissal] must be without prejudice.” In re Hall, Bayoutree Assocs., Ltd., 939 F.2d

19   802, 804 (9th Cir. 1991).

20                   B.      Motion to Transfer Under 28 U.S.C. § 1404(a)
21           “For the convenience of parties and witnesses, in the interest of justice, a district court

22   may transfer any civil action to any other district or division where it might have been brought.”

23   28 U.S.C. § 1404(a). A motion to transfer pursuant to § 1404(a) lies within the discretion of the

24   district court and depends on the facts of each particular case. Jones v. GNC Franchising, Inc.,

25   211 F.3d 495, 498 (9th Cir. 2000). The purpose of § 1404(a) “is to prevent the waste ‘of time,

26   energy and money’ and ‘to protect litigants, witnesses and the public against unnecessary
27   inconvenience and expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quoting Cont’l

28   Grain Co. v. Barge FBL-585, 364 U.S. 19, 26–27 (1960)).
                                                          3
 1            In determining whether an action should be transferred, the court considers both private

 2   factors, which go to the convenience of the parties and witnesses, and public factors, which go to

 3   the interests of justice. See Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843

 4   (9th Cir. 1986). Such factors may include: (1) the location where the relevant agreements were

 5   negotiated and executed; (2) the state that is most familiar with the governing law; (3) the

 6   plaintiff’s choice of forum; (4) the parties’ respective contacts with the forum; (5) the contacts

 7   relating to the plaintiff’s cause of action in the chosen forum; (6) the differences in the costs of

 8   litigation in the two forums; (7) the availability of compulsory process to compel attendance of

 9   unwilling non-party witnesses; (8) the ease of access to sources of proof; (9) the presence of a

10   forum selection clause; and (10) the relevant public policy of the forum state, if any. Jones, 211

11   F.3d at 498–99. The moving party bears the burden of showing that transfer is appropriate. Id. at

12   499.

13            III.     ANALYSIS

14            Defendant moves to dismiss Plaintiff’s complaint for improper venue under Rule 12(b)(3).

15   (ECF No. 5 at 10.) In the alternative, Defendant moves to transfer the action to the Central

16   District of California pursuant to 28 U.S.C. § 1404(a). (ECF No. 5 at 10.)

17                     A.       Whether Venue Is Proper Under 28 U.S.C. § 1391(b)

18            Defendant argues that venue is improper under § 1391(b) because Defendant does not

19   reside in the Eastern District of California and because a substantial part of the events giving rise

20   to Plaintiff’s claims did not occur in the Eastern District of California. (ECF No. 5 at 16–18.)
21   Instead, Defendant argues that venue is proper in the Central District of California, where the

22   Defendant resides and where the events giving rise to Plaintiff’s claims occurred. (ECF No. 5 at

23   17, 20; ECF No. 10 at 5–7.) Plaintiff does not challenge Defendant’s contention that a substantial

24   part of the events giving rise to her claims did not occur here, but instead argues that venue is

25   proper under § 1391(b)(1) because Defendant resides in the Eastern District of California.2 (ECF

26   2
               Plaintiff also requests that the Court defer hearing this motion until after discovery of facts related to the
     disputed issues so she can “be on an even factual footing with Defendant.” (ECF No. 7 at 7.) However, Plaintiff has
27   not demonstrated there are any factual disputes that would be resolved through discovery. “[D]iscovery is not
     warranted if a plaintiff cannot ‘demonstrate how further discovery would allow it to contradict the [defendant’s]
28   affidavits.’” Lang v. Morris, 823 F. Supp. 2d 966, 979 (N.D. Cal. 2011) (quoting Terracom v. Valley Nat’l Bank, 49
                                                                 4
 1   No. 7 at 8.)

 2            Under § 1391(b)(1), venue is proper in any district where Defendant resides. 28 U.S.C.

 3   § 1391(b)(1). For purposes of venue, an entity, whether or not incorporated, resides “in any

 4   judicial district in which such defendant is subject to the court’s personal jurisdiction with respect

 5   to the civil action in question.” Id. § 1391(c)(2). However, in states with more than one judicial

 6   district and in which a corporation is subject to personal jurisdiction, “such corporation shall be

 7   deemed to reside in any district in that State within which its contacts would be sufficient to

 8   subject it to personal jurisdiction if that district were a separate State.” Id. § 1391(d). If there is

 9   no such district, “the corporation shall be deemed to reside in the district within which it has the

10   most significant contacts.” Id.

11            Although § 1391(d) refers only to corporations, courts have reasoned that the prior

12   statutory language of § 1391 implores courts to apply § 1391(d) to both corporations and other

13   entities “for whom venue was historically analyzed analogously with corporations,” such as

14   limited liability companies. PHH Mortg. Corp. v. Barrett, Daffin, Frappier, Treder & Weiss,

15   LLP, No. 15-CV-04711-JD, 2016 WL 1588270, at *1 n.1 (N.D. Cal. Apr. 20, 2016); see also

16   Graham v. Dyncorp Int’l, Inc., 973 F. Supp. 2d 698, 701 n.2 (S.D. Tex. 2013) (“Despite this

17   distinction in the current statute, the Court feels compelled to follow the precedent that reads the

18   ‘corporation’ language to refer to unincorporated entities like LLCs.”). Neither party addresses

19   this issue, and instead both apply § 1391(d) despite Defendant’s status as a limited liability

20   company. Therefore, because California has more than one judicial district and because
21   Defendant is subject to personal jurisdiction in California, the Court applies § 1391(d) in

22   conducting its venue analysis. Accordingly, the issue is whether, treating the Eastern District of

23   California as a separate state, Defendant has sufficient contacts to subject it to personal

24   jurisdiction.

25            “Where, as here, there is no applicable federal statute governing personal jurisdiction, the

26   district court applies the law of the state in which the district court sits.” Schwarzenegger v. Fred
27   Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (citing Fed. R. Civ. P. 4(k)(1)(A);

28   F.3d 555, 562 (9th Cir. 1995)). Therefore, the Court denies Plaintiff’s request to stay this motion pending discovery.
                                                                5
 1   Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998)). California’s long-arm

 2   jurisdictional statute permits the exercise of personal jurisdiction so long as it comports with

 3   federal due process requirements. Cal. Civ. Proc. Code § 410.10; Schwarzenegger, 374 F.3d at

 4   800–01. “For a court to exercise personal jurisdiction over a nonresident defendant, that

 5   defendant must have at least ‘minimum contacts’ with the relevant forum such that the exercise of

 6   jurisdiction ‘does not offend traditional notions of fair play and substantial justice.’”

 7   Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

 8   (1945)). Under the minimum contacts test, there are two categories of personal jurisdiction:

 9   general jurisdiction and specific jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 126–27

10   (2014).

11             Plaintiff does not articulate whether she is arguing under a theory of general or specific

12   jurisdiction. Instead, Plaintiff generally maintains that she “has made a prima facie showing

13   sufficient to establish minimum contacts in this District” because her complaint alleges the

14   following:

15                    MAGIC MOUNTAIN, LLC, has purposefully availed itself of the
                      privileges and amenities of this district by, including but not limited
16                    to, advertising (print, television, radio, and internet) in the venue,
                      actively soliciting customers and business from residents of the
17                    venue, active and consistent paper and electronic communications
                      with customers residing in the venue, maintaining an “interactive”
18                    website fully available to customers in the district.
19   (ECF No. 7 at 9.) Plaintiff maintains that Defendant has “purposefully interjected itself into the

20   Eastern District and indeed, the entire country” because it has a nationwide advertising presence
21   and solicits business and makes sales in the Eastern District. (ECF No. 7 at 9–10.) Specifically,

22   Plaintiff points to Defendant’s website and YouTube channel, as well as Defendant’s Facebook,

23   Google+, Twitter, and LinkedIn accounts, arguing that Defendant uses these platforms to actively

24   solicit visitors throughout California. (ECF No. 7 at 10.) Further, Plaintiff argues that any person

25   in the Eastern District of California may visit Defendant’s website and purchase various items

26   such as Park tickets, season shopping passes, season drink bottles, season dining passes, parking
27   passes, and VIP tours. (ECF No. 7 at 11.)

28             Defendant responds that Plaintiff has not established that, for venue purposes, Defendant
                                                          6
 1   would be subject to personal jurisdiction in this district under either a theory of general

 2   jurisdiction or specific jurisdiction. (ECF No. 10 at 5–7.) Defendant argues that a nationally-

 3   available website and online advertisements are insufficient to confer personal jurisdiction in any

 4   district where the website may be accessed. (ECF No. 10 at 6.) Further, Defendant contends that

 5   Plaintiff has provided no facts showing that Defendant’s advertising has specifically targeted

 6   residents of the Eastern District of California, as opposed to residents of the Central District

 7   where the Park is located or California residents as a whole. (ECF No. 10 at 6.)

 8                          i.      General Personal Jurisdiction

 9          A court may assert general personal jurisdiction over corporations “when their affiliations

10   with the State are so ‘continuous and systematic’ as to render them essentially at home in the

11   forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A

12   corporation will primarily be “at home” for the purposes of general jurisdiction in two

13   paradigmatic forums: its place of incorporation and its principal place of business. Daimler, 571

14   U.S. at 137. General jurisdiction is not limited to these two forums, but will only be available

15   elsewhere in the “exceptional case” where a corporation’s affiliations with a forum are “so

16   substantial and of such a nature as to render the corporation at home in that State.” Id. at 139

17   n.19; see also Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014) (“Only in an

18   ‘exceptional case’ will general jurisdiction be available anywhere else.”).

19          Plaintiff has not demonstrated that Defendant’s affiliations with the Eastern District of

20   California are so continuous and systematic as to render it essentially at home here. Plaintiff’s
21   only argument tying Defendant to this district is that Defendant has a nationwide advertising

22   presence and maintains a website and social media platforms that are accessible here. (ECF No. 7

23   at 9–10.) These contacts are insufficient to establish general jurisdiction as they do not render

24   Defendant “at home” in the Eastern District of California. See Mavrix Photo, Inc. v. Brand

25   Techs., Inc., 647 F.3d 1218, 1226 (9th Cir. 2011) (The defendant’s “operation of an interactive

26   website—even a ‘highly interactive’ website—does not confer general jurisdiction.”); Surface
27   Supplied Inc. v. Kirby Morgan Dive Sys., No. C 13-575 MMC, 2013 U.S. Dist. LEXIS 75519, at

28   *8 (N.D. Cal. May 29, 2013) (Advertisements in national magazines, a passive website, and
                                                        7
 1   accounts on Facebook and Twitter do not constitute “substantial” nor “continuous and

 2   systematic” contacts.). Indeed, even Plaintiff’s own citation to Sidco Indus. v. Wimar Tahoe

 3   Corp., 768 F. Supp. 1343, 1347 (D. Or. 1991) demonstrates the insufficiency of Plaintiff’s

 4   contacts to confer general jurisdiction. There, the court held that there was no evidence that the

 5   defendant “had any contact with the State of Oregon apart from the publications and advertising

 6   materials” that prompted the action. Id. The court held that these contacts were “not sufficiently

 7   substantial or continuous and systematic to subject [the defendant] to the general jurisdiction of

 8   this court.” Id. Accordingly, Defendant’s advertisements, website, and social media platforms

 9   are inadequate to subject it to general personal jurisdiction here.

10            Interestingly, neither party addresses whether Defendant’s status as a California limited

11   liability company provides a basis under the venue statute for general personal jurisdiction in the

12   Eastern District of California. The limited number of courts that have addressed this issue in the

13   context of corporations have found that a defendant’s incorporation in a multi-district state does

14   not provide a basis for general jurisdiction in each district within that state. See, e.g., Travelers

15   Prop. Cas. Co. of Am. v. Hume Lake Christian Camps, Inc., No. 17-CV-1600 JLS (KSC), 2018

16   U.S. Dist. LEXIS 1186, at *8–9 n.3 (S.D. Cal. Jan. 3, 2018); Amerisure Ins. Co. v. Auchter Co.,

17   No. 1:15cv235-MW/GRJ, 2016 U.S. Dist. LEXIS 195354, at *7 (N.D. Fla. Apr. 4, 2016); Ica

18   Grp., LLC v. Taggart Glob., LLC, No. 12-6156, 2013 U.S. Dist. LEXIS 5764, at *6 (E.D. Pa. Jan.

19   14, 2013)3; Tranor v. Brown, 913 F. Supp. 388, 390 (E.D. Pa. 1996). These courts reason that the

20   legislative history of the 1998 amendment to § 1391(c) dictates a finding that a corporation does
21   not reside in every district in a multi-district state merely because the corporation is incorporated

22   in that state. However, at least one legal commentator has argued that the legislative history of

23   § 1391(c) in fact indicates the opposite—that a corporation resides in every district in the state of

24   its incorporation. John P. Lenich, A Simple Question That Isn’t So Simple: Where Do Entities

25   Reside for Venue Purposes?, 84 Miss. L.J. 253, 295–97 (2015). Although this issue presents a

26   fascinating legal question, the Court ultimately need not reach the issue because, as discussed
27
     3
              Although Ica Grp. involved a limited liability company defendant, the court’s analysis focused on whether
28   corporations are subject to residency in every district of a multi-district state due to their incorporation in that state.
                                                                    8
 1   below, the Court finds that transfer is appropriate pursuant to § 1404(a).

 2                             ii.      Specific Personal Jurisdiction

 3           Specific jurisdiction is satisfied when the defendant’s activities are directed toward the

 4   forum state and the defendant’s liability arises out of or relates to those activities. Daimler, 571

 5   U.S. at 127. In the Ninth Circuit, courts employ a three-part test to determine whether a

 6   defendant’s contacts suffice to establish specific jurisdiction: “(1) the nonresident defendant must

 7   have purposefully availed himself of the privilege of conducting activities in the forum by some

 8   affirmative act or conduct; (2) plaintiff’s claim must arise out of or result from the defendant’s

 9   forum-related activities; and (3) exercise of jurisdiction must be reasonable.” Roth v. Garcia

10   Marquez, 942 F.2d 617, 620–21 (9th Cir. 1991) (emphasis omitted). Plaintiff bears the burden of

11   satisfying the first two prongs, and if they are met, the burden shifts to Defendant “to set forth a

12   ‘compelling case’ that the exercise of jurisdiction would not be reasonable.” Mavrix Photo, 647

13   F.3d at 1228.

14           Plaintiff could not plausibly argue that Defendant is subject to specific personal

15   jurisdiction in the Eastern District of California. Even if Plaintiff demonstrated that Defendant

16   purposefully availed itself in the Eastern District of California through its nationwide advertising

17   presence, website, or social media platforms, which she has not,4 it is clear Plaintiff’s claims do

18   not arise out of or result from Defendant’s forum-related activities. Rather, Plaintiff’s claims are

19   based on ADA violations, which took place at the Park located in the Central District of

20   California. Indeed, Plaintiff did not even view advertisements for the Park here nor did she
21   access Defendant’s website or social media platforms here, as she herself does not live in the

22   Eastern District of California. Therefore, there is no basis for the exercise of specific personal

23   jurisdiction over Defendant in the Eastern District of California.

24                    B.       Whether the Court Should Transfer the Case to the Central District

25           Even if venue were appropriate in the Eastern District of California because of

26   Defendant’s status as a California limited liability company, the Court finds that transfer is
27   4
              Plaintiff provides no evidence that Defendant reached out to the Eastern District specifically through its
     online or print platforms, but instead generally states Defendant has a “nationwide advertising presence.” (ECF No.
28   7 at 9.)
                                                               9
 1   appropriate under § 1404(a). Section 1404(a) provides: “For the convenience of parties and

 2   witnesses, in the interest of justice, a district court may transfer any civil action to any other

 3   district or division where it might have been brought or to any district or division to which all

 4   parties have consented.” 28 U.S.C. § 1404. The purpose of § 1404(a) “is to prevent the waste ‘of

 5   time, energy and money’ and ‘to protect litigants, witnesses and the public against unnecessary

 6   inconvenience and expense.’” Van Dusen, 376 U.S. at 616 (quoting Cont’l Grain Co., 364 U.S.

 7   at 26–27). In determining whether to transfer a case under Section 1404(a), district courts employ

 8   a two-step analysis.

 9           First, the moving party must show the transferee forum is one in which the action might

10   have been brought. Metz v. U.S. Life Ins. Co., 674 F. Supp. 2d 1141, 1145 (C.D. Cal. 2009).

11   Second, once the party seeking transfer has made such a showing, the Court must consider a

12   number of public and private factors to determine if transfer is warranted. Decker Coal, 805 F.2d

13   at 843. For example, the Court may consider the following factors: (1) the location where the

14   relevant agreements were negotiated and executed; (2) the state that is most familiar with the

15   governing law; (3) the plaintiff’s choice of forum; (4) the parties’ respective contacts with the

16   forum; (5) the contacts relating to the plaintiff’s cause of action in the chosen forum; (6) the

17   differences in the costs of litigation in the two forums; (7) the availability of compulsory process

18   to compel attendance of unwilling non-party witnesses; (8) the ease of access to sources of proof;

19   (9) the presence of a forum selection clause; and (10) the relevant public policy of the forum

20   state, if any. Jones, 211 F.3d at 498–99. “The defendant must make a strong showing of
21   inconvenience to warrant upsetting the plaintiff’s choice of forum.” Id.

22           It is undisputed that this action could have been brought in the Central District of

23   California, where the Defendant is subject to subject matter jurisdiction, personal jurisdiction, and

24   venue. Thus, the Court must determine whether the private and public factors affecting the

25   convenience of the forum favor transfer. Although a plaintiff’s choice of forum should ordinarily

26   be given “substantial weight,” N. Acceptance Trust 1065 v. Gray, 423 F.2d 653, 654 (9th Cir.
27   1970), “[i]f the operative facts have not occurred within the forum of original selection and that

28   forum has no particular interest in the parties or the subject matter, the plaintiff’s choice is
                                                         10
 1   entitled only to minimal consideration,” Pacific Car & Foundry Co. v. Pence, 403 F.2d 949, 954

 2   (9th Cir. 1968).

 3           It is apparent that Plaintiff’s claims in no way relate to Defendant’s contacts in the Eastern

 4   District of California. Instead, Plaintiff’s claims arise entirely out of events occurring at the Park,

 5   which is located in the Central District of California. In fact, it appears that Plaintiff does not

 6   have any contacts, related or unrelated to this case, in the Eastern District of California. Further,

 7   although Defendant is a California limited liability company and advertises throughout California

 8   and the nation as a whole, no evidence has been provided that Defendant reached out to the

 9   Eastern District of California specifically. Thus, given that the events giving rise to Plaintiff’s

10   claims occurred in the Central District, that the witnesses involved in those events live or work in

11   the Central District, that all of the paperwork related to Plaintiff’s claims is in the Central District,

12   that Plaintiff herself resides in the Central District, and that Defendant’s contacts are

13   predominately in the Central District, this forum lacks any connection to the parties and the

14   events alleged in the complaint. Accordingly, in the interests of justice and for the convenience

15   of the parties and witnesses, the Courts transfers this action to the Central District of California.

16           IV.      CONCLUSION

17           For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion to Transfer.

18   (ECF No. 5.) This action is hereby transferred to the U.S. District Court for the Central District

19   of California.

20
21   Dated: February 6, 2019

22

23

24                                     Troy L. Nunley
                                       United States District Judge
25

26
27

28
                                                         11
